Title: To Benjamin Franklin from James Bowdoin, 11 January 1781
From: Bowdoin, James
To: Franklin, Benjamin


My dear Friend
Boston Janry. 11. 1781
I had the honour of writing to you by Mr. Guild some months ago. He probably acquainted you, there was a Bill then depending in our Assembly for incorporating a philosophical Society. It has been compleated, and the Society formed, under the name of The American Academy of Arts & Sciences. They have had several Meetings: and at the last, Several Gentlemen of distinguished characters were put in nomination. Among them is my much esteemed Friend, the Ambassador of the American United States to the Court of France: on whose election, I hope to have the pleasure, at that time of felicitating the Academy. In the mean time, give me leave to present to you a specimen of its first fruit: which, though it be unripe & imperfect, and shews but an inferior power of vegetation in the particular Stock, from whence it fell, it is hoped, will be the harbinger of maturer and better flavoured fruits from other Stocks in the same plantation. I am with real affection and regard, in which Mrs. Bowdoin & Mrs. Temple most cordially join, my dear Friend, Yr most obt. hble servt
James Bowdoin
The honble Benjn. Franklin Esqr.
 
Addressed: The honourable Benjamin Franklin Esqr
